                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ZURN INDUSTRIES, LLC,                     )
as Successor in Interest to               )
Zurn Industries, Inc.,                    )
                                          )
                     Plaintiff,           )
                                          )
              v.                          )         Case No. 1:18-cv-299-SPB
                                          )
ALLSTATE INSURANCE COMPANY, )
individually and as successor in interest )
to Northbrook Excess and Surplus          )
Insurance Company (formerly               )
Northbrook Insurance Company), et al., )
                                          )
                     Defendants.          )



        AND NOW, this 20th day of November, 2018, upon consideration of the pending motion

filed by Zurn Industries, LLC for an Expedited Interim Funding Order (ECF No. [28]), and all

filings related thereto,

        IT IS HEREBY ORDERED, for the reasons set forth in the accompanying Memorandum

Opinion, that said motion is DENIED without prejudice to be reasserted as a motion for

summary judgment following an expedited period of discovery on the issue of exhaustion.

        IT IS FURTHER ORDERED that Counsel for First State Insurance Company and New

England Insurance Company (collectively, “Hartford”) shall confer with Zurn’s attorneys and

shall thereafter submit to the Court, on or before December 11, 2018, a proposed plan for

expedited discovery.



                                                    /s/ Susan Paradise Baxter
                                                    SUSAN PARADISE BAXTER
                                                    United States District Judge
